
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6016
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To provide for a GAO investigation and
		  audit of the operations of the fund created by BP to compensate persons
		  affected by the Gulf oil spill.
	
	
		1.Short titleThis Act may be cited as the
			 Audit the BP Fund Act of
			 2010.
		2.Investigation and
			 audit
			(a)In
			 generalThe Comptroller
			 General shall conduct an ongoing independent investigation and audit of the
			 operations of the fund and claims process created by BP to compensate persons
			 affected by the BP Deepwater Horizon oil spill in the Gulf of Mexico beginning
			 on April 20, 2010, as those operations take place to determine their
			 effectiveness, including the timeliness of claim payments and the accuracy of
			 those operations in determining amounts of damages compensated.
			(b)Use of subpoena
			 powerThe Comptroller General may use any investigative powers,
			 including those of subpoena granted to the Comptroller General for the purposes
			 of other investigations and audits, to conduct this investigation and
			 audit.
			(c)Report to
			 CongressEvery 90 days during the operations, and once after all
			 those operations are completed, the Comptroller General shall report to
			 Congress on the effectiveness of those operations.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)BP should fully cooperate with the
			 Comptroller General to assure that the BP relief fund is accurately,
			 expediently, and efficiently compensating Gulf coast victims of the BP
			 Deepwater Horizon oil spill for their losses; and
			(2)the costs incurred
			 by the Comptroller General to carry out responsibilities under this Act should
			 be reimbursed by BP.
			
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
